Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment (the “Amendment”) to the Employment Agreement dated as
of December 17, 2007 (the “Agreement”), is entered into this 17th day of
December, 2008, to be effective the 1st day of January, 2009, between Joseph M.
Gingo (“Employee”) and A. Schulman, Inc. (“Employer”).
     WHEREAS, Employee and Employer desire to amend the Agreement to revise the
noncompetition provisions;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Employment. Section 2 of the Agreement shall be replaced as indicated
below:
     During the Term of this Agreement, the Employer hereby agrees to employ
Employee commencing January 1, 2008 as President and Chief Executive Officer for
the Employer, and the Employee hereby accepts such employment on the terms and
conditions herein contained.
     2. Term of Agreement. Section 4.1 of the Agreement shall be revised as
indicated below:
     4.1 The Employer hereby employs the Employee for a Term which commenced as
of January 1, 2008 and ends December 31, 2011; provided, however, at
December 31, 2009, this Agreement shall automatically be extended for an
additional year to December 31, 2012 unless either party shall give notice to
the other of non-extension not later than October 1, 2009; and provided,
further, that if, however a Change in Control shall have occurred during the
Term of this Agreement, Sections 7 and 8 and 10 through 21 of this Agreement
shall continue in effect until at least the end of the Change-in-Control
Protective Period (whether or not the Term of the Agreement shall have expired
for other purposes).
     2. Compensation. The first paragraph of Section 5 of the Agreement shall be
revised as indicated below:
     The Employer agrees to pay to the Employee as compensation for his services
hereunder a Base Salary initially equal to the fixed annual salary as shown on
Exhibit A hereto and as will be shown on the Employer’s employment records,
payable in substantially bimonthly or monthly installments, as the case may be,
in the manner consistent with the Employer’s payroll practices. Employee is
eligible for and may receive annual merit increases in his Base Salary. Employer
shall consider Employee for annual merit increases at the time the other
employees of Employer are being considered for the merit pool or such other
merit increase program that may be adopted by Employer and the effective date
for any annual merit increase granted to Employee will be the same as the

 



--------------------------------------------------------------------------------



 



other employees granted merit increases pursuant to the merit pool or other
merit increase program. The Base Salary may be discretionarily increased by the
Board from time to time as the Board deems appropriate in its reasonable
business judgement.
     3. Payment of Cash Bonuses. The fourth paragraph of Section 5 of the
Agreement shall be revised as indicated below:
The Employee will also be entitled to receive cash payments (each a “Cash
Bonus”) of the following amounts conditioned upon being employed on the
following dates (each a “Bonus Date”):

  •   $750,000 on the date employment is commenced;     •   $250,000 on
January 1, 2009;     •   $250,000 on January 1, 2010; and     •   $250,000 on
December 31, 2010.

Except as otherwise provided in this Section 5, each Cash Bonus shall be paid
within ten (10) days following the applicable Bonus Date (provided that the
timing of payment of which during such ten (10) day period shall be in the
Company’s sole discretion).
     4. Compensation. The fifth paragraph of Section 5 of the Agreement shall be
revised as indicated below:
In the event that Employee’s employment is terminated for any reason other than
termination for Cause by the Employer or voluntary resignation by the Employee,
each remaining unpaid Cash Bonus will become immediately due and will be paid to
the Employee by the Employer within 30 days after the Date of Termination. The
initial Cash Bonus payment will, however, be subject to reimbursement by
Employee to Employer in the amount of any payment of discretionary incentive
compensation paid to Employee by his previous employer which is expected to
occur, if at all, on or about March 31, 2008.
     5. Time of Payments. The second sentence of Section 8.3 of the Agreement
shall be revised as indicated below:
Notwithstanding anything in this Agreement to the contrary, if the Employee is a
“specified employee,” within the meaning of Section 409A of the Code and as
determined under the Company’s policy for determining specified employees, on
the Date of Termination, all payments under this Agreement and Exhibit A that
are subject to Section 409A of the Code and become payable in connection with
the Employee’s termination shall not be paid (or commence to be paid) until the
first business day of the seventh month following the Date of Termination (or,
if earlier, the Employee’s death).

-2-



--------------------------------------------------------------------------------



 



     6. Post-termination Payments upon Termination (Prior to a Change in
Control) by Death or by the Employer without Cause. The paragraphs contained in
Section 9.2 of the Agreement shall be revised as indicated below:
          9.2 TERMINATION BY THE EMPLOYER WITHOUT CAUSE. If the Employer shall
terminate the Employee’s employment during the Term and prior to a Change in
Control, without Cause (and not for Disability or in connection with the
Employee’s death), the Employer shall pay the Employee:
          (A) His Base Salary throughout the remaining Term in accordance with
the regular [bimonthly] payroll practices of the Employer;
          (B) Annual Bonuses during the remaining Term, each of which bonus
shall be equal to either the greater of (i) $490,000 or (ii) the average annual
bonus paid to the Employee during the most recent three (3) calendar years of
the Employee’s employment by the Company or such shorter period during which
Employee has been employed, if less than three (3) years (prorated for any
partial calendar years in the remaining Term). The amount payable under this
Section 9.2(B) shall be paid in a lump sum within ninety (90) days following the
Employee’s termination of employment; and
          (C) Any unpaid Cash Bonus described in Section 5, which shall be paid
in accordance with Section 5.
          (D) Any unpaid compensation and/or compensation attributable to RSU
Award(s) that has not been issued and/or LTIP RS Awards as provided in, and
pursuant to the terms of, Exhibit A.
An amount equal to up to one year’s Base Salary plus one year’s Annual Bonus, to
the extent payable to Employee as determined by the foregoing, shall be in
consideration of (and subject to Employee’s continued compliance with)
Employee’s obligations under Section 13.2.
     7. Severance Payments; Excise Tax Gross-up.
     a. The paragraph contained in Section 10.1(A) of the Agreement shall be
revised as indicated below:
          (A) In lieu of any further salary payments to the Employee for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Employee, the Employer shall pay to the Employee a lump
sum severance payment, in cash, equal to (i) the Employee’s Base Salary in
effect immediately prior to the occurrence of the event or circumstance upon
which the Notice of Termination is based divided by twelve (12) and multiplied
by the number of full months remaining in the Term, and (ii) the

-3-



--------------------------------------------------------------------------------



 



average annual bonus, including but not limited to the Annual Bonus described in
Exhibit A, earned by the Employee under the Employer’s annual incentive plan in
the Employer’s fiscal years immediately preceding the fiscal year in which the
Date of Termination occurs multiplied by the number of fiscal years that a
bonus, including but not limited to the Annual Bonus described in Exhibit A, has
not been paid to the Employee; provided, however, that in the event that the
Date of Termination occurs prior to the date on which Employee is first entitled
to receive a bonus under the Employer’s annual incentive plan, the average
annual bonus shall be deemed to be $490,000. In addition, Employee will be
entitled to receive any unpaid Cash Bonus described in Section 5, which shall be
paid in accordance with Section 5, and any unpaid compensation and/or
compensation attributable to RSU Award(s) that has not been issued and/or LTIP
RS Awards as provided in, and pursuant to the terms of, Exhibit A. An amount
equal to up to one year’s Base Salary plus one year’s Annual Bonus, to the
extent payable to Employee as determined by the foregoing, shall be in
consideration of Employee’s obligations under Section 13.2.
     b. The date reference in the first sentence of Section 10.1(B) of the
Agreement to “on December 31, 2010” shall be replaced with “at the end of the
Term, as it may be extended”.
     8. Time of Severance Payments. The reference to “Sections 10.1(A) and (B)”
in Section 10.3 of the Agreement shall be replaced with “Section 10.1(A)”.
     9. Date of Termination. The reference to “thirty (30) period” in the
parenthetical of the second sentence of Section 11.2 of the Agreement shall be
replaced with “thirty (30) day period”.
     10. Non-Competition Provisions. The paragraphs contained in Section 13.2 of
the Agreement shall be revised as indicated below:
     13.2 NON-COMPETITION AND NON-SOLICITATION. The Employee covenants and
agrees that during the period of one (1) year following any termination of the
Employee’s employment which occurs prior to a Change in Control, the Employee
will not, directly or indirectly, either as an individual for the Employee’s own
account or as an investor, or other participant in, or as an employee, agent, or
representative of, any other business enterprise:
     (i) solicit, employ, entice, take away or interfere with, or attempt to
solicit, employ, entice, take away or interfere with, any employee of the
Employer or the Companies; or
     (ii) engage or participate in or finance, aid or be connected with any
enterprise which competes with the business of the Companies, or any of them.

-4-



--------------------------------------------------------------------------------



 



     The geographical limitations of the foregoing shall include any country in
which the Companies or any of them shall be doing business as of such date of
such termination. This covenant shall apply without regard to the circumstances
of any termination of the Employee’s employment which occurs prior to a Change
in Control.
     11. Accounting Firm. The reference to “Auditor” in Section 20(A) of the
Agreement shall be replaced with “Accounting Firm”.
     12. Base Salary, Bonuses. The first three bullets point of Exhibit A shall
be revised as indicated below:
     Employee’s starting annual Base Salary effective November 1, 2008 is
$700,000.00 $775,000.00.
Employee will be entitled to participate in our Company’s management bonus
program (“Bonus Program”) each fiscal year or partial fiscal year of the Company
occurring during the Term of the Agreement. Initially and unless otherwise
mutually agreed, the Employee will participate in the Bonus Program at the 70%
target level , or $490,000.00, with leverage ranging from 0% to 200150% based
upon performance metrics to be agreed upon by the Compensation Committee of the
Board of Directors and the Employee, and approved by the Board of Directors
(“Annual Bonus”). In the event that the Employee and the Board of Directors are
unable to agree upon a performance metrics by March 31st of each year, the
performance metrics will be referred to binding arbitration.
Employee is entitled to the Cash Bonuses described in Section 5, which shall be
paid in accordance with Section 5.
     13. Grant of Restricted Stock Awards. The third paragraph of the fourth
bullet point of Exhibit A shall be revised as indicated below:
Each year during the Term of the Agreement, Employee is entitled to receive an
award of performance-based restricted shares of common stock or restricted stock
units, as the case may be, as long-term incentive compensation under the 2006
Incentive Plan based on a target grant value of 200% of the Employee’s Base
Salary (“LTIP RS Award”), with vesting based upon performance metrics to be
agreed upon by the Compensation Committee of the Board and the Employee, and
approved ratified by the Board of Directors. In the event that the Employee and
the Board of Directors are unable to agree upon a performance metrics by
March 31st of each year, the performance metrics will be referred to binding
arbitration.
     14. Vesting of Restricted Stock Awards. The fourth paragraph of the fourth
bullet point of Exhibit A shall be revised as indicated below:
In the event of termination of Employee’s employment: (i) without Cause or for
Good Reason following a Change in Control; (ii) due to resignation with Cause as
described in

-5-



--------------------------------------------------------------------------------



 



Section 4.2 of the Agreement, or (iii) without Cause prior to a Change in
Control, Employee will be entitled to vesting of shares represented by the LTIP
RS Award as follows: (a) if such termination occurs during the first year of the
Term of this Agreement, one third of the Award shares will vest, and (b) if such
termination occurs after the first anniversary of this Agreement, Award shares
will vest on a pro rata basis for the period of time then lapsed, but in each
case only if the performance criteria described in the awards have been
satisfied.
     15. No Further Amendment. Except as otherwise amended hereby, all terms of
the Agreement shall remain in full force and effect.

                  Joseph M. Gingo    
 
                /s/ Joseph M. Gingo              
 
  Date:   December 17, 2008    
 
                A. Schulman, Inc.    
 
           
 
  By:   /s/ David C. Minc
 
   
 
  Its:   Vice President and Chief Legal Officer    

-6-